Title: To Benjamin Franklin from Benjamin Franklin Bache, 18 July 1780
From: Bache, Benjamin Franklin
To: Franklin, Benjamin


Mon cher grand Papa
Geneve Le 18 Juillet 1780
J’ai reçu vôtre lettre avec beaucoup de plaisir parcequ’il y avoit long temps que je n’avois eu de vos nouvelles et De celles de mon Papa et de ma maman. J’ai donné le gouter que vous m’avés acordé et je vous en remercie beaucoup j’en fus très content ainsi que tous mes amis je ne vous envoie pas une pièce de dessin parce qu’elle n’est pas tout à fait finie mon maître étant malade. Je languis beaucoup d’avoir fini mes classes pour pouvoir aller voir mon papa et ma maman je ferai tout mon possible pour les faire aussi bien que je les ai commencées. Je vous souhaite une aussi bonne santé que la mienne ainsi qu’à mon cher papa et à ma chere maman faites bien mes amitiés à mon ami Cockran et encoragès le à venir à Genève. Mr et Md Marignac vous présentent bien leurs respects. J’ai l’honneur d’être Mon cher grand papa Votre très humble et très obeissant petit fils
B Franklin B
BF
 
Addressed: A Monsieur / Monsieur Franklin / Ministre Plenipotentiaire des Etats / unis de l’amérique recomandée à / Monsieur Grand Banquier ruë / Montmartre / A Paris
